Citation Nr: 1219741	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  07-31 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for erectile dysfunction.

2. Entitlement to service connection for diabetic retinopathy.

3. Entitlement to service connection for ischemic heart disease.

4. Entitlement to service connection for peripheral neuropathy, to include as secondary to service-connected diabetes mellitus.

5. Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from August 1957 to August 1965 and from July 1968 to July 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal of August and September 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran and his spouse testified before the undersigned Veterans Law Judge at a March 2012 hearing conducted at the RO.  A transcript of the hearing is of record.

The issues of service connection for peripheral neuropathy of the bilateral upper extremities and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. At the March 2012 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issues of entitlement to service connection for erectile dysfunction and diabetic retinopathy.

2. The Veteran served in the Republic of Vietnam; exposure to an herbicide agent, to include Agent Orange, is presumed.

3. The competent evidence of record indicates the Veteran has been diagnosed with ischemic heart disease.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to service connection for erectile dysfunction.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2. The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to service connection for diabetic retinopathy.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

3. The criteria for service connection for ischemic heart disease have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.303 , 3.307(a)(6), 3.309(e) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Erectile Dysfunction and Diabetic Retinopathy

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2011).  The appellant has withdrawn the issues of service connection for erectile dysfunction and diabetic retinopathy; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these issues and the appeals are dismissed.

II. Ischemic Heart Disease

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The Veteran asserts entitlement to service connection for ischemic heart disease.  The Veteran initially claimed service connection for a heart condition as secondary to type II diabetes mellitus; however, the Board has expanded the Veteran's claim to consider all potentially applicable theories of entitlement.  See generally Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Certain diseases associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116(a) (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2011).  A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.

Records indicate the Veteran served within the Republic of Vietnam from August 1968 to August 1969 and September 1971 to August 1972.  Therefore, exposure to herbicides (Agent Orange) is presumed.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

Diseases associated with exposure to Agent Orange include, among others, ischemic heart disease (including coronary artery disease).  See 38 C.F.R. § 3.309(e) (2011).  While VA records, including the report of a November 2011 VA examination report, note there is no clinical documentation to support ischemic heart disease, private treatment records indicate the Veteran has been diagnosed with ischemia.  See, e.g., October 2010 Hattiesburg Clinic records.

As the Veteran has been diagnosed with ischemic heart disease and exposure to herbicides is presumed, service connection for ischemic heart disease is warranted.  See 38 C.F.R. § 3.309(e).


ORDER

The issue of entitlement to service connection for erectile dysfunction is dismissed.

The issue of entitlement to service connection for diabetic retinopathy is dismissed.

Service connection for ischemic heart disease is granted.


REMAND

The Veteran asserts service connection for peripheral neuropathy of the upper extremities and hypertension, both as secondary to his service-connected diabetes mellitus.  

The Veteran was provided a VA examination to address these disabilities in November 2011.  Following an examination of the Veteran and review of the claims file, the VA examiner opined that there are no objective findings of peripheral neuropathy of the upper extremities.  However, the VA examiner failed to address the report of a February 2010 VA examination, which specifically notes a diagnosis of neuropathy of the upper extremities.  Furthermore, the VA examiner observes the Veteran's diagnosis of hypertension predated the diagnosis of diabetes mellitus and, therefore, hypertension is not due to or aggravated by diabetes.  However, the Board finds that a diagnosis of hypertension predating diabetes is an insufficient rationale to determine whether hypertension has been aggravated by the service-connected diabetes.  

Once VA undertakes a duty to provide a medical examination, it must provide an adequate examination.   See Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence...is essential for a proper appellate decision").  A remand is necessary to provide the Veteran a VA examination to determine whether he, in fact, suffers from peripheral neuropathy of the bilateral upper extremities and whether such disorder and/or his hypertension are proximately due to, or aggravated by, service-connected diabetes mellitus.

Accordingly, the case is REMANDED for the following:

1. Schedule the Veteran for a VA examination to determine the nature and etiology of any peripheral neuropathy of the bilateral upper extremities and hypertension.  The claims file, including this remand, must be made available to the examiner for review.  All appropriate tests and studies must be conducted, and any consultations deemed necessary must be accomplished.  After reviewing the record and examining the Veteran, the examiner is to address whether the Veteran is diagnosed with peripheral neuropathy of the upper extremities.  The examiner is to then address the following:

a. Is it at least as likely as not (i.e., probability of 50 percent or greater) that peripheral neuropathy of the bilateral upper extremities (if diagnosed) is proximately due to (caused by) the Veteran's service-connected diabetes mellitus?

b. Is it at least as likely as not (i.e., probability of 50 percent or greater) that peripheral neuropathy of the bilateral upper extremities  (if diagnosed) and/or hypertension have been aggravated beyond their normal progression by the Veteran's service-connected diabetes mellitus?  

Aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician must indicate, to the extent possible, the approximate level of disability(i.e., a baseline) before the onset of the aggravation.  

The examiner is to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If either of the benefits sought on appeal are not granted, he and his representative must be provided with a supplemental statement of the case and an appropriate period of time allowed for response.   

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


